UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6934


FREDDIE LEE RILEY,

                Plaintiff - Appellant,

          and

JACQUES CHAVIS; RICK EDWARD TOSCANO; JOEL WOODS,

                Movants,

          v.

SHERIFF ED MCMAHON; DR. STUBBS; OFFICER CHAPPELL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-ct-03243-D)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Freddie Lee Riley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Freddie      Lee    Riley     seeks    to    appeal      the     district      court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

With regard to Riley’s appeal of the district court’s dismissal

without prejudice of his claim of injury to his arm, this court

may   exercise      jurisdiction        only      over    final      orders,     28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders.

28    U.S.C.   §    1292      (2012);    Fed.      R.    Civ.    P.     54(b);    Cohen    v.

Beneficial      Indus.        Loan   Corp.,       337    U.S.    541,    545–47       (1949).

“Dismissals without prejudice are generally not appealable final

orders.”       In re GNC Corp., 789 F.3d 505, 511 n.3 (4th Cir.

2015).     Because the deficiencies in this claim identified by the

district      court     may    be    remedied      by    the    filing    of   an     amended

complaint,         we     dismiss      this        portion      of      the    appeal      as

interlocutory.            See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066–67 (4th Cir. 1993).

       As to Riley’s remaining claims, we have reviewed the record

and    find    no   reversible        error.         Accordingly,        we    affirm     the

remainder of the district court’s order.                        Riley v. McMahon, No.

5:14-ct-03243-D (E.D.N.C. June 1, 2015).                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED IN PART;
                                                                      DISMISSED IN PART
                                              2